Citation Nr: 0721573	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-04 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of 
the left patella, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 for a period of convalescence due to hospitalization 
at a private facility in March 2004.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from February 1985 to 
August 1993.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in January 2006, and 
a substantive appeal was received in February 2006.  A Board 
video hearing was held in March 2007.  


FINDINGS OF FACT

1.  The veteran's service connected chondromalacia of the 
left patella is not productive of ankylosis, recurrent 
subluxation or lateral instability, frequent episodes of 
"locking," effusion into the joint, or malunion of the 
tibia and fibula; there is no additional functional loss so 
as to limit flexion to 30 degrees or less or limit extension 
to 15 degrees or more.   

2.  The veteran's March 2004 hospitalization at a private 
facility with subsequent surgeries and periods of 
convalescence was for a nonservice-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for chondromalacia of the left 
patella have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 
5260, 5261 (2006).

2.  The criteria for entitlement to a temporary total rating 
under 38 C.F.R. § 4.30 for a period of convalescence due to a 
March 2004 hospitalization with subsequent surgeries have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.400, 4.30, 20.1100, 20.1104 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a December 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in December 2004, which was prior to 
the January 2005 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.  Although the present appeal involves 
the issues of an increased rating and a temporary total 
rating, VA believes that the Dingess/Hartman analysis must be 
analogously applied.  

In the present appeal, the December 2004 VCAA letter provided 
the appellant with notice of what type of information and 
evidence was needed to substantiate the claim.  Further, in a 
March 2006 letter, the veteran was provided notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  Thus, the 
requirements set forth in Dingess/Hartman have been met.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private treatment records and a VA 
examination.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.  In fact, in an 
April 2006 statement, he indicated that he had no further 
evidence to submit. 

The veteran was afforded a VA examination in January 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue concerning an increased rating for the 
veteran's service-connected left knee disability.   See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Chondromalacia of the Left Patella

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).
 
Diagnostic Codes 5256 to 5263 are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 10 percent rating is warranted when there is mild 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  
Diagnostic Code 5260 provides that a rating of 20 percent is 
warranted for flexion limited to 30 degrees.  A 20 percent 
disability rating is allowed under Diagnostic Code 5261 when 
extension of the leg is limited to at least 15 degrees.  A 20 
percent disability rating is available under Diagnostic Code 
5262 when there is malunion of the tibia and fibula with 
moderate knee or ankle disability.  There is no rating in 
excess of 10 percent available under Diagnostic Codes 5259 
and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic Codes 5256 - 
5263.   Normal range of motion is zero degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71(a), Plate II. 

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board has reviewed all of the evidence of record.  The 
veteran is service-connected for chondromalacia of the left 
patella, currently rated as 10 percent disabling, effective 
since the day after the veteran was released from active duty 
service in August 1993.  The medical evidence of record shows 
that in March 2004, the veteran was in a motorcycle accident.  
He suffered an open supracondylar femur fracture, grade III, 
comminuted intraarticular, and an open patella fracture and 
subluxation of the proximal tibia/fibula joint.  The veteran 
underwent an irrigation and debridement, partial 
patellectomy, and application of bridging external fixator.  
During a subsequent March 2004 surgery, a femoral condylar 
plate was placed and aligned.  He underwent another 
arthroscopic debridement in July 2004.  In November 2004, the 
veteran fractured the plate in his femur and had another 
surgery in which he underwent hardware removal, open 
reduction internal fixation and bone grafting.  The discharge 
diagnosis was non-union of the left distal femur with 
fracture of his hardware.  In March 2005, he was hospitalized 
again for an infection of the left supracondylar femur.  The 
discharge diagnosis was osteomyelitis and septic arthritis of 
the left knee and femur.  In May 2005, he underwent another 
irrigation and debridement.  The diagnosis was non-union of 
the left supracondylar femur.  Private treatment records from 
T.R., M.D. and Conway Orthopedic and Sports Medicine Clinic 
showed continuing treatment for the injuries sustained to the 
veteran's left leg from the March 2004 motorcycle accident.  
An August 2005 letter from Dr. T.R.  stated that in March 
2004, the veteran sustained a supracondylar femur fracture as 
well as a patellar fracture.  The veteran had significant 
chondral injury to the patella and his trochlear groove at 
the time of injury.  He had repeat surgery because of the 
infection in his knee, and at the time of his last surgery, 
he had significant chondromalacia of the trochlear groove as 
well as the patella, and this has contributed to some of his 
discomfort and problems with his rehabilitation.

The veteran was afforded a VA examination in January 2005.  
The examiner noted that the veteran was last evaluated in 
November 1999.  In March 2004, he severely injured his left 
knee in a motorcycle accident when he struck a car head on.  
The examiner noted the surgical procedures done since the 
accident.  He noted that the veteran was still nonweight 
bearing per doctor's orders and was on crutches.  The veteran 
complained of constant pain and indicated that he had only 
worked six weeks since the accident.  The veteran had daily 
swelling of the knee.  He did not wear a brace and he had no 
sensation laterally.  He also could not squat.  On physical 
examination, the left knee revealed generalized edema and 
discoloration.  He exhibited a 30 cm S-shaped anterior 
vertical scar and a 7 cm anterior horizontal scar over the 
patellar region.  Tenderness was generalized without 
localization.  Active and passive range of motions were the 
same and consist of extension to 30 degrees and flexion to 
110 degrees with pain throughout.  Marked crepitance was 
noted.  The veteran fatigued after two to three range of 
motion movements.  He had no instability.  As he was still 
not weightbearing, gait was not evaluated.  The diagnosis was 
chondromalacia patella, left, status post supracondylar 
fracture with five surgical procedures.  A contemporaneous x-
ray showed an old post traumatic and post surgical changes 
with mild arthritic changes.  

Initially, the Board concludes that the medical evidence of 
record described above shows that since the March 2004 
motorcycle accident, the veteran's symptomatology of the left 
knee is due to that accident and not the veteran's service-
connected left knee disability.  Both the veteran's private 
physician and the VA examiner indicated that the veteran's 
current disability picture of the left knee is due to the 
March 2004 accident.  Thus, given the subsequent intervening 
injury, the Board must rate the veteran's service-connected 
disability based on the level of severity prior to the 
accident.    

The Board recognizes that the veteran testified in March 2007 
concerning his current left knee disability and linked it to 
his service-connected chondromalacia of the left patella.  
However, although the veteran is competent to report his 
symptoms, as a lay person he is not qualified to offer a 
medical opinion as to which symptoms are due to his service-
connected disability and which symptoms are due to the 
nonservice-connected motorcycle accident.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  

The most recent evidence prior to the March 2004 motorcycle 
accident was a November 1999 VA examination.  The Board also 
finds it significant that prior to the March 2004 accident, 
there appears to have been no treatment for the veteran's 
service-connected knee for almost five years, which is 
indicative of a lack of continuing symptomatology as well as 
an increase in severity.  At the November 1999 VA 
examination, the veteran complained of pain and discomfort 
walking up and down stairs and when attempting to bend his 
knee.  He also noted pain when walking or jogging.  However, 
the veteran did not complain of knee effusions nor had he had 
knee aspiration or injections.  At that time, the veteran had 
not had any knee surgery.  Examination of the knee revealed 
some crepitance on flexion.  Range of motion was 0 to 140 
degrees.   There was no evidence of effusion or subluxation 
or ligament laxity.  There was mild tenderness noted on 
palpation.  The diagnosis was chondromalacia of the left 
patella.  On a contemporaneous x-ray, the left knee bones and 
joints were normal.  No joint effusions were seen. 

The Board now turns to rating the veteran's service-connected 
chondromalacia of the left patella under Diagnostic Codes 
5256 to 6263.  Again, Diagnostic Codes 5259 and 5263, which 
do not provide for disability ratings in excess of 10 
percent, are not applicable to this analysis.  In turning to 
the Diagnostic Codes applicable to the knees and legs that do 
provide for disability ratings in excess of 10 percent, the 
Board notes that a 30 percent disability rating under 
Diagnostic Code 5256 would not be warranted in this case 
because the November 1999 VA examination did not find any 
evidence of ankylosis of the left knee.

The Board finds that the evidence of record does not support 
a higher rating under Diagnostic Code 5257 for the veteran's 
left knee disability.  The November 1999 VA examination 
explicitly stated that there was no subluxation or ligament 
laxity.  Thus, the Board finds that a higher rating under 
Diagnostic Code 5257 would not be appropriate.  

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this Code.  
Although the veteran complained of pain, the November 1999 x-
ray found no evidence of effusion into the joint.  Further, 
there is no competent medical evidence showing that the 
veteran has frequent episodes of locking.  

Further, even considering any additional functional loss due 
to pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 15 degrees so as to 
warrant assignment of a higher rating under Diagnostic Codes 
5260 or 5261.  The November 1999 VA examination showed that 
the veteran's range of motion was normal.

The Board acknowledges that the veteran has chronic left knee 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  Again, the veteran's range 
of motion at the November 1999 VA examination was normal. 

The Board also notes that it appears that the veteran has 
significantly recovered from his motorcycle accident.  An 
August 2005 private treatment record showed that the 
veteran's range of motion was 0 to 110 degrees.  No effusion 
or instability was noted.  He did have moderate crepitus with 
extension against resistance with mild pain.  Therefore, it 
would seem that even if the injuries to the left leg caused 
by the motor vehicle accident were considered service-
connected, based on this most recent treatment record, a 
higher rating would still not be warranted.  At any rate, the 
Board finds no basis for considering any impairment due to 
the motor vehicle accident when determining the proper 
evaluation for the service-connected left knee disability. 

Thus, the Board must conclude that a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected chondromalacia of the left 
patella.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Temporary Total Rating 

The veteran contends that he is entitled to a temporary total 
rating under the provisions of 38 C.F.R. § 4.30 based on 
periods of convalescence from the March 2004 hospitalization 
with subsequent surgeries for the left knee injuries he 
sustained in the March 2004 motorcycle accident.  In his 
hearing testimony, the veteran testified that he essentially 
had two periods of convalescence.  The first period was 
immediately following the March 2004 accident for about six 
months and then the second period followed additional 
surgeries and lasted for approximately one year.  

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in: (1) Surgery 
necessitating at least one month of convalescence; (2) 
Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) Immobilization by cast, without surgery, of one major 
joint or more.

The veteran is service-connected for chondromalacia of the 
left patella.  A review of the March 2004 hospital records 
and subsequent surgical reports does reflect 
that the veteran's hospitalization was for left leg and knee 
disabilities.  However, the veteran is not entitled to a 
temporary total rating for periods of convalescence from the 
March 2004 hospitalization and subsequent surgeries because, 
as discussed above, the hospitalization and resulting 
convalescence was not related to the veteran's service-
connected left knee disability but rather to nonservice-
connected left leg and knee disabilities sustained in a post-
service motorcycle accident.  As the hospitalization, 
subsequent surgeries and periods of convalescence were not 
for the veteran's service-connected chondromalacia of the 
left patella, the veteran is not entitled to a temporary 
total rating pursuant to 38 C.F.R. § 4.30.  


ORDER

The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


